ANSTEAD, Judge,
concurring specially.
I agree with the majority that the trial court’s order of modification should be affirmed. The trial court modified a custody arrangement earlier agreed to by the parties whereby the residential custody of the parties’ two young children would change in the middle of each week. The trial court directed that the mother now be the residential custodian with generous visitation to the father, including virtually the entire summer period. I agree in an affirmance because I believe the trial court is vested with substantial discretion to look out for the best interests of the children, and I see no abuse of that discretion in the custody decision made here.
On appeal, the father contends there has been no “substantial change in circumstances.” He asserts that the custody arrangement has not resulted in any serious harm to the children, although acknowledging some school and other problems arguably related to the frequent change in custody, as well as a desire by the children to have a single home base. I am sympathetic with the plight of the father, who points to evidence that both children are well adjusted and have done reasonably well under the prior custody arrangement. The prior arrangement was made at a time when the children were infants. Obviously, in the years since the earlier agreement, there has been a change in circumstances: The children are in school, growing up, and changing every day in the way all children do. There was evidence presented at trial, and both sides have acknowledged, that some change in the constant back and forth arrangement seems to be needed. The father suggests alternate weeks, which the mother believes would constitute no change at all. The trial court has attempted to strike a balance in the face of admitted concerns. The balance may not be perfect, but I will not second-guess that judgment call.
The children in this case are very fortunate to have parents who care so much about them that they both want the children to be a customary part of their lives. For the children this appears to be a win-win situation. Everyone seems to be concerned and looking out for the children. That has not changed, and should not *470change because of a judge’s attempt to do the right thing for these children.